             Case 1:17-cv-00974-TJK Document 33 Filed 05/31/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 CENTER FOR BIOLOGICAL DIVERSITY,

                 Plaintiff,

        v.
                                                         Civil Action No.: 17-0974 (TJK)
 U.S. DEPARTMENT OF THE INTERIOR, et al.,

                 Defendants.


                                  JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order of February 1, 2019, Plaintiff the Center for

Biological Diversity (the “Center”) and Defendants U.S. Department of the Interior (“Interior

Department”), U.S. Environmental Protection Agency (“EPA”), U.S. Department of Energy

(“DOE”), U.S. Department of State (“State Department”), U.S. Department of Commerce

(“DOC”), and the National Oceanic and Atmospheric Administration (“NOAA”) hereby submit

this Joint Status Report in this matter brought pursuant to the Freedom of Information Act, 5

U.S.C. § 552, as amended.

       As previously reported, all of the above Defendants except for EPA have completed their

productions. On April 26, 2019, counsel for Defendants informed counsel for Plaintiff that, in

April 2019, EPA reviewed 350 records and determined that none were responsive to Plaintiff’s

FOIA request. On May 30, 2019, counsel for Defendants informed counsel for Plaintiff that, in

May 2019, EPA reviewed 350 records and determined that none were responsive. EPA will

continue to process at least 350 records per month on a rolling basis. EPA is now prioritizing

documents that were sent on or after January 20, 2017.
          Case 1:17-cv-00974-TJK Document 33 Filed 05/31/19 Page 2 of 3



       The Center continues to oppose EPA’s processing schedule because it believes that

processing 350 records per month is too few when EPA reports having over 16,000 potentially

responsive records to review. The Center is also concerned that each month EPA reviews even

this limited number of potentially responsive records only to determine that they are not

responsive. To date, EPA has not provided the Center with a single record, despite numerous

media reports of EPA’s censorship of “climate change” words and phrases. At the Center’s

request, EPA provided the Center with information about its search terms used and custodians

searched. The Center has asked EPA to supplement its search parameters to ensure that its

search is reasonably likely to return responsive records and to also provide information about the

types of records being returned as a result of its search that are then deemed to be not responsive.

       The Center has asked the other Defendants to provide their search terms and parameters

in the same way that EPA did so that the Center can properly assess whether to continue

challenging the adequacy of their searches as well. Defendants intend to provide their search

terms prior to the next Joint Status Report, which the parties will file on July 30, 2019, and every

60 days thereafter.

Dated: May 31, 2019                                          Respectfully submitted,

 /s/ Amy R. Atwood                                            JESSIE K. LIU
 Amy R. Atwood                                                D.C. BAR # 472845
 (D.C. Bar No. 470258)                                        United States Attorney
 Center for Biological Diversity
 P.O. Box 11374                                               DANIEL F. VAN HORN
 Portland, OR 97211-0374                                      D.C. BAR #924092
 (971) 717-6401                                               Chief, Civil Division
 atwood@biologicaldiversity.org
                                                                   /s/ Paul Cirino
 /s/ Margaret E. Townsend                                     PAUL CIRINO
 Margaret E. Townsend                                         Assistant United States Attorney
 (D.C. Bar No. OR0008)                                        District of Columbia
 Center for Biological Diversity                              555 Fourth Street, N.W.
 P.O. Box 11374                                               Washington, D.C. 20530



                                                 2
         Case 1:17-cv-00974-TJK Document 33 Filed 05/31/19 Page 3 of 3



Portland, OR 97211-0374                         Phone: (202) 252-2529
(971) 717-6409                                  Fax: (202) 252-2599
mtownsend@biologicaldiversity.org               paul.cirino@usdoj.gov

Attorneys for Plaintiff                         Attorneys for Defendants




                                       3
